IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROGER EVANS,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1092

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed May 3, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Roger Evans, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen J. Lonergan, Assistant Attorney
General, Tallahassee; Kenneth S. Steely, General Counsel, and Gayla Grant, Assistant
General Counsel, Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.